OFFICE OF THE ATTORNEY   GENERAL    OF TEXAS
                          AUSTIN




XWrIb?.Shepperdr             opmcfn   lo. o-7225

                             Bet wader
                                 atax
                                  la@
 C,                               baaed
                                  ?Pi=o*



whloh read8 aa mowsr




           "Hotimer, a shortt%wago     'UmXttorney Qeneral
      ruled that the Oounty Comui~iorur8 aould not refuse
      a aollaty -su~vi~loa beaauq ar the ~rerusal or the
      City Comal8sloners-,to endorse it. Therefere, thfa
      plat PM reoently Siled in the .@oti$yOlerk's offlee
2.               ‘*Ther0.~8 a ~8tloa~ixi   our minda a8 to whether
i’.       “&*tiouldbe.eompXyiag vlth the lav if we wt th1.s
          ..aubdlvi8loa up.and pwmitted thew lota to k a~wm-
            ld lieth ea euo wnema r e.
                                     d88lrlng to a swe th e m .
            However~ IX It vould be a legal a88*88meat, It
            voul& reller8~8 of oon8iderable WQHC that w8 would
            hav&-&o d0 IatW on in makbg Sap~8tion8 on thbBS          ,,
            ,aevpurohsw8 laorder thattheylnightpay the*
           :..taxel8.
              .."Your advloe oa U&B     question vl.l.l
                                                      be greatly
  ..       apprsolated."
                 "We regret thit our latter of AmIF 11 in&snot
            very ‘s~peoiila.
              _
                 ?The quelrtloavhloh w 8ould like to ham
            ahswared la this matter 18 vhether or not',sn,
            arwsgmeat~~or 1946 would be legal If the'deaerlp-
          .,tied 18 bawd oa a plat V&WI ~yaanot approved by
            the Ctaw$s81owr8 Court until: +fter Janm'l,     1946,
           'aIt.boughltvaapnwatedto       &I8 bodyberora that
            timb sad rejeoted far. the rea8oas stated ln our
            &otter of AprU 11 vhioh is eaalowd for ysf'ereaae.n
                  h8 t0 wth0rity r& ~ipp0d     or ~~LM~~POWU 0n th8
       part.~&'the Cammi88ionLm~. Cdrt or 8ubdlvl81oa or ret proper-
       ty 8ltitated about.oae mile out8ld8 of the oity of San Antonio,
       t&l8 departmentmndobed an opinion to RonWable A. 0. Wlnborn,
       M&riotAtteruey, Ear218 County, Texas,b+ng Op&nlti Ao. O-7125,
       Malob +m hrnto.attaobed and made a part hemor.     It vlll mrflo~~'
       to aloe up the mattersof approval of sub&ir%89oa or th8 98
       aare-ayilat,o?18ml.
                 Aawerlag your,
       aupplemmtal letter,   th8
       uader the faate 18 88~follw8:~
                 Art. 7l%9, R. 0. 5. of Texas, provlds8 that the
       aawn8or  oftaxe   rrhsll,~tweeathefirlrtdoyor.J~uaryend
       3.he30th day of April eaoh yesar,In his oouatya88es8 the value
g,
 :.   Hoaoi-able $leo.Ii. Sheppard, Page 3
’

      o? re4,and persoual.pr@perty. Said artlole provide6 also
      how th18 could be done.
                 Aa a8seasmeat of'pkoperty~for taxes,involvesa listing ?
      o? the poperty to b trud~xad is!ladiapmsable prerequlslte (1       -
      .to val5aifj e? a ta,  ?olloued'bg~ievJ aud eolleotloa.0r thy I I
             'phsannual sr*e88nt&atoreater a 8psold~lisn upon laudid
                  aonrtituttioa,PrtiiCleVIII, Ssotloa 15.
                RaKelroy Y, Raailton, C. A.',
                                            130 S. W. (2d) 1114.
                Art,.7172, V,   A.   0.   S.,   read6   as fO11OVS:
:.
                 “Ali taxes upon ncl;L~proprty     @hall be alien
           upon suah property uutll thqsame shall have been~
           paid. ,&d    ShOtid th8 ~‘388880l’ fail  t0 66W88  Ony
           real  eatate for any one or more yeax38, the lien
           shall be good for e?ar;ryear that he should ?all
           to U2l$h68 ?OP; a&he    Isey,,in liStiD& pZ'Operty
           for taxes any ya8~thbrea?ter,asweas all the bask I
           taxsldue th8reon, aooordlug to the provisions
           of this title.*'.
                While Ve are not dsaiag vith colleatioa of tax08
      bera, but otiy the legalltf,o? a88easmeat, ve must not k uu-
      mindful ,thatthwllen $or.tuaa my have to be foreolowd, uid
      ti0th8 UWSSBK& 0s $tmeSSity mU8t be' Swh M that the~llen               .
      for tax86 oil1 +t$*I3 ta thb partloulaF pibee of property.
                 The matter of-reoordirrgof lats o? aubdivleions 0~
      m-irUbdiYiBiOn8 is govermd m.Art. 6%26 as&plaiaed       in Opinion
      X0. O-7125 of this deprrtimat'her8to attaah8d. Art. 65%
      lid08  that the MOOMM    (OOUntp Clerk, Art. 6591, R. C. 9.
      "shall vithout d&y,    reoord evedrJinstruxaent.o?vrlting
      authoric6d to be rdoorded by hb,'vhltb is depo#ted with
      him for reoord, . . . . no+q ‘at the foot of. the roaord ,the
      how and the day 0r SheA Molly: 8&3 par  when fihe iattrnm&t
       so recorded vaa deposited LZIhis o??loa for reoord."
                Art. 6596, R. 0. S., grovldesthat’svery Instrument
      shall be oonaldered sa recaorded?rom the tima it was depOSitad
      for reoord.
                !Cheplat of the subdivision in question vhen filed for
      reoord, beeam a'reoord, and til lots, bloskkeand par0818 as
      8hovn in aud upon said plot beaame separate entities as deroribsd
      upon Boid plot for the purpose of taxation, each being desorlbed
                                                             99


Honorableboo. H. Sheppard,Page 4


upon said plah and the desorlption1s neoesaary to identify
iS.ulS
    t0 ?iX B fiBllthel-eoniOr ~baXe8.
          In view o? the,foregolngIt is our opinion thab
ymr question Should be ammored in the affirmtiva, and
it la ao answered.
                                 Yours very Cr




                                        Jos. V. Ernka,
                                            Asaietsnt
FfFrddt